 

Exhibit 10.6

 

Arena Pharmaceuticals, Inc.

 

 

January 13, 2020

 

Steven Spector

 

Re: Transition and Retirement Agreement

 

Dear Steven,

 

This letter shall constitute the Transition and Retirement Agreement (the
“Agreement”) between you and Arena Pharmaceuticals, Inc. (the “Company”).

1.Retirement Date. Your employment with the Company will continue through March
1, 2020, which will become your employment termination date (the “Retirement
Date”). As of the Retirement Date, you will be deemed to have resigned from any
employment, officer, or director positions you hold with the Company or its
subsidiaries.

2.Transition Period.

a.Duties. Between now and the Retirement Date (the “Transition Period”), you
will continue to perform your regular duties; provided, however, that you will
also transition your duties and responsibilities to your successor (in
accordance with a plan to be developed by you and Amit Munshi, CEO), and perform
such other tasks as may be reasonably requested (collectively, the “Transition
Services”). You agree to perform your Transition Services in good faith and to
the best of your abilities. During the Transition Period, you must continue to
comply with the Company’s policies and procedures and with all of your statutory
and contractual obligations to the Company. During the Transition Period and
thereafter, you must continue to comply with your obligations under your “Arena
Pharmaceuticals, Inc. Proprietary Information and Invention Assignment
Agreement” (a copy of which is attached hereto as Exhibit A).

b.Compensation/Benefits. During the Transition Period, your base salary will
remain the same, and you will continue to be eligible for the Company’s standard
health and welfare benefits, subject to the terms and conditions applicable to
such plans and programs. Your Company stock options and performance restricted
stock unit awards will continue to vest under the existing terms and conditions
set forth in the governing plan documents and award agreements. You will receive
your annual performance bonus payment for 2019 at the same time as the Company’s
other executives on or before March 15 2020, which amount will be determined
pursuant to the terms of the Company’s Annual Incentive Plan for 2019 (such
amount, the “2019 Annual Bonus”). Subject to Section 2.c. below, the requirement
that you be employed as of the payment date for such bonus shall be waived.

c.Termination. Nothing in this Agreement alters your employment at will status.
Accordingly, during the Transition Period, you are entitled to resign your
employment at

1

--------------------------------------------------------------------------------

 

any time and the Company may terminate your employment at any time for any
reason. If, prior to the Retirement Date, either (i) you resign your employment
or (ii) the Company terminates your employment for Cause (as defined in the
Arena Pharmaceuticals, Inc. Severance Benefit Plan, as amended and restated
effective January 4, 2019, a copy of which is attached hereto as Exhibit B (the
“Severance Benefit Plan”)), you will no longer be eligible to receive Severance
Benefits as defined below. If your employment ends prior to the Retirement Date
for any other reason (including death or Disability, as defined in the Severance
Benefit Plan), you or your estate will receive the Severance Benefits, subject
to the terms and conditions below (provided, however, in such instance you will
not be required to comply with Section 2.a above). If, prior to the payment of
the 2019 Annual Bonus, either (x) you resign your employment or (y) the Company
terminates your employment for Cause, you will no longer be eligible to receive
the 2019 Annual Bonus; in all other cases, including your death or Disability,
you or your estate will be paid your 2019 Annual Bonus.

3.Accrued Salary and Vacation/Paid Time Off. On the Retirement Date, the Company
will pay you all accrued salary and accrued but unused vacation/paid time off
earned through the last day of your employment, subject to standard payroll
deductions and withholdings.

4.Severance Benefits. In full satisfaction of any obligation to provide you with
benefits for a Covered Termination under the terms of the Severance Benefit
Plan, if you: (i) timely return this fully signed Agreement to the Company and
allow it to become effective; (ii) comply with your obligations hereunder; and
(iii) sign the Retirement Date Release attached hereto as Exhibit C on or within
twenty-one (21) days after the Retirement Date and allow that release to become
effective; then the Company will provide you with the following severance
benefits (the “Severance Benefits”):

a.Cash Severance. The Company will pay you, as severance, $990,522, which is the
equivalent of eighteen (18) months of your base salary in effect as of the
Retirement Date and 1.5 times the amount of your target annual bonus (the
“Severance Payment”). The Severance Payment will be paid in a lump sum, subject
to standard payroll deductions and withholdings, within five (5) business days
after the earlier of: (i) the first business day that is six (6) months
following the Retirement Date; or (ii) your death.

b.Health Insurance. To the extent provided by the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended or, if applicable, state insurance laws
(collectively, “COBRA”), and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits.
You will be provided with a separate notice describing your rights and
obligations under COBRA laws on or after the Retirement Date. As an additional
Severance Benefit, provided that you timely elect continued coverage under
COBRA, the Company will pay your COBRA premiums directly to continue your group
medical, dental and/or vision insurance coverage (including coverage for
eligible dependents, if applicable), through the period starting on the
Retirement Date and ending on the earliest of: (i) the last day of the month
that is eighteen (18) months after the Retirement Date; or (ii) the date you
cease to be eligible for COBRA continuation coverage for any reason, including
plan termination (the “COBRA Premium Period”). For purposes of this Section,
references to COBRA premiums shall not include any amounts payable by you under
a Code Section 125

2

 

--------------------------------------------------------------------------------

 

health care reimbursement plan. Notwithstanding the foregoing, if at any time
the Company determines, in its sole discretion, that it cannot pay the COBRA
premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then regardless of whether you elect continued health coverage
under COBRA, and in lieu of providing the COBRA premiums, the Company will
instead pay you, on the last day of each remaining month of the COBRA Premium
Period, a fully taxable cash payment equal to 140% of (x) the value of your last
monthly group health insurance premiums immediately prior to the Retirement Date
or (y) the value of your last monthly COBRA premiums paid by the Company, as
applicable (dependent on the time the Company makes such determination that it
cannot pay the COBRA premiums directly), and in either case subject to
applicable tax withholdings (such amount, the “Health Care Benefit Payment”).
The Health Care Benefit Payment shall be paid in monthly installments on the
same schedule that the COBRA premiums would otherwise have been paid and shall
be paid until the earlier of: (i) expiration of the COBRA Premium Period; or
(ii) the date you are no longer enrolled in such COBRA coverage.

c. Equity Acceleration and Extended Exercise Period. The Company will accelerate
the vesting of all stock option awards issued by the Company and held by you as
of your Retirement Date (collectively, the “Option Awards”) such that, as of the
Retirement Date, you will be immediately vested in the portion of the Option
Awards that were scheduled to vest under the vesting schedule of such Option
Awards during the eighteen (18) months immediately following the Retirement
Date. For purposes of calculating the vesting acceleration in the preceding
sentence, any unvested portion of Option Awards that are scheduled to vest in
one or more annual installments shall be treated as if the original grant
provided for vesting in equal monthly installments rather than annually.
Additionally, the Company will extend the exercise period for all Option Awards
that are vested as of your Retirement Date (including those whose vesting
accelerates pursuant to this Section 4.c.) until the later of: (i) the original
post-termination exercise period provided in your stock option agreement; or
(ii) eighteen (18) months after the Retirement Date; provided that in no event
shall any Option Award be exercisable beyond the original contractual life of
the Option Award. The further vesting of all Option Awards will be suspended as
of your Retirement Date (after applying the vesting acceleration pursuant to
this Section 4.c.), except to the extent the vesting of the Option Awards
further accelerate pursuant to the terms of the Consulting Services Agreement
attached as Exhibit D (the “Consulting Agreement”) or otherwise pursuant to the
terms of the Company’s applicable long-term incentive plan. Except as expressly
modified in this Agreement (or the Consulting Agreement), the Option Awards
shall continue to be governed by the terms of the applicable grant notice, stock
option agreement and the Company’s long-term incentive plan. Pursuant to tax
rules governing the portion of your Option Awards that are considered “incentive
stock options” (the “ISOs”) under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), such Option Awards may lose ISO status as of your
Retirement Date as a result of the vesting acceleration described above (due to
the IRS $100K limitation on ISOs) and will lose ISO status in any event three
months following your Retirement Date, after which such Option Awards will be
deemed nonqualified stock options. In addition, the Consulting Agreement
provides for an additional extension of the exercise period for certain of the
Option Awards under the circumstances described in the Consulting Agreement (the
“Extended Options”) and, as a result, any Extended Options that are ISOs will
lose ISO status immediately. The Company encourages you to seek independent
advice concerning the tax status of your

3

 

--------------------------------------------------------------------------------

 

Option Awards and the corresponding tax implications of this Agreement and the
benefits hereunder.

In addition, as further described in the Consulting Agreement, your performance
restricted stock unit awards that were granted on January 4, 2019 and that
remain outstanding as of your Retirement Date (the “PRSUs”) will remain
outstanding and you will remain eligible to receive shares of Company common
stock in respect of such PRSUs until March 15, 2021, unless such PRSUs are
terminated earlier under the circumstances set forth in the Consulting
Agreement.

c.Attorneys’ Fees. The Company will reimburse you for documented attorneys’ fees
actually incurred by you for the purpose of reviewing this Agreement and
advising on it up to a maximum of $5,000.00. Such reimbursement will only be
payable to you upon submission of appropriate documentation of payment. For the
avoidance of doubt, to the extent that any reimbursements payable to you are
subject to the provisions of Section 409A (as defined below): (i) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (ii) the amount of expenses reimbursed
in one year will not affect the amount eligible for reimbursement in any
subsequent year, and (iii) the right to reimbursement under this Agreement will
not be subject to liquidation or exchange for another benefit.

d.Termination Due to Death or Disability. Subject to applicable state or federal
law, your employment with the Company will automatically terminate upon your
death or Disability (as defined by the Severance Benefit Plan). Under the
Severance Benefit Plan, you are not entitled to any severance benefits in the
case of your death or Disability. However, as part of this Agreement, the
Company will provide you with the Severance Benefits set forth in this Agreement
upon your death or Disability occurring prior to the Retirement Date; provided,
however, that you, your estate, or your representative (as applicable) signs the
Retirement Date Release attached hereto as Exhibit C on or within twenty-one
(21) days after the date your employment with the Company ends due to your death
or Disability and allows that release to become effective.

5.Consulting Engagement. In exchange for your: (i) entering into this Agreement
and allowing it to become effective; (ii) complying with it; and (iii) signing
the Retirement Date Release and allowing it to become effective; then, as an
additional benefit, the Company agrees to retain you as a consultant under the
terms specified in the Consulting Agreement. Your consulting services to the
Company under the Consulting Agreement are not expected to exceed more than 20%
of the average level of services you performed to the Company in the three years
preceding your Retirement Date.

6.No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement (including its exhibits and the agreements, plans,
instruments and insurance policies referenced herein and therein), you have not
earned, will not earn by the Retirement Date, are not entitled to, and will not
receive from the Company, any additional compensation, severance, or benefits on
or after the Retirement Date, with the exception of any vested right you may
have under the express terms of any written ERISA-qualified benefit plan (e.g.,
401(k) account). By way of example, you acknowledge that you have

4

 

--------------------------------------------------------------------------------

 

not earned and are not owed any equity, bonus, incentive compensation, severance
benefits, or commissions, except as may be provided in this Agreement (including
its exhibits).

7.Expense Reimbursements. You agree that, within thirty (30) days after the
Retirement Date, you will submit your final documented expense reimbursement
statement reflecting all unreimbursed business expenses that you incurred
through the Retirement Date, if any, for which you seek reimbursement. The
Company will reimburse you for reasonable business expenses pursuant to its
regular business practice.

8.Return of Company Property. On the Retirement Date (or earlier if requested by
the Company), you agree to return to the Company (or delete) all Company
documents (and all copies thereof) and other Company property which you are
aware is in your possession or control, including, but not limited to, Company
hardcopy or electronic files, email, correspondence, data, images, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, customer lists, prospect information, pipeline
reports, sales reports, operational and strategic information, personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, printers, mobile telephones, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part). Notwithstanding the foregoing or
anything provided below, the Company will allow you to retain Company documents
or property in your possession or control (i) you deem potentially helpful for
you to perform services in accordance with the Consulting Agreement, or (ii) as
otherwise approved by the Company in writing. You agree that you will make a
diligent search to locate any such Company documents or property by the
Retirement Date. If you have used any personally owned computer, server, or
e-mail system to receive, store, review, prepare or transmit any Company
confidential or proprietary data, materials or information, after the Retirement
Date you shall permanently delete (and not reinstate) such Company confidential
or proprietary information from those systems; and you agree to provide the
Company access to your system as requested to verify that the necessary deletion
is done. Your compliance with this paragraph is a condition precedent to your
receipt of the Severance Benefits.

9.Public Announcement and Transition Messaging. The Company plans to announce
your retirement from the Company publicly shortly following the execution of
this Agreement. The Company and you agree that, in communications with Company
employees and/or third parties about the circumstances related to your
termination of service from the Company, the Company and your statements shall
be consistent with the talking points previously exchanged between the Company
and you or as subsequently agreed.

10.Nondisparagement. You agree not to disparage the Company, and the Company’s
officers, directors, employees, parents and subsidiaries, in any manner which
could reasonably cause substantial harm to them or their business, business
reputation or personal reputation, and the Company agrees to instruct its
current executive officers and directors to not disparage you in any manner
which could reasonably cause substantial harm to you or your business, business
reputation or personal reputation; provided that you and the Company and its
executive officers and directors may respond accurately to any question, inquiry
or request for

5

 

--------------------------------------------------------------------------------

 

information if required by legal process or in connection with a government
investigation. In addition, nothing in this provision or this Agreement is
intended to prohibit or restrain you in any manner from making disclosures that
(i) are protected under the whistleblower provisions of federal or state law or
regulation or under other applicable law or regulation, nor prevent you from
disclosing information about unlawful acts in the workplace, including, but not
limited to, sexual harassment or (ii) which in good faith you reasonably deem
necessary in the performance of your duties to the Company either prior to the
Retirement Date or under the Consulting Agreement.

11.No Admissions. The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by the
Company to you or any other person, and the Company makes no such admission.

12.Cooperation. You agree to voluntarily cooperate with the Company, if you have
knowledge of facts relevant to any threatened or pending claim, investigation,
audit or litigation against or by the Company, by making yourself reasonably
available for interviews with the Company or its legal counsel, preparing for
and providing truthful and accurate deposition and trial testimony.  

13.Release of Claims.

a.General Release. In exchange for the consideration provided to you under this
Agreement, you hereby generally and completely release the Company and its
affiliated, related, parent and subsidiary entities, and each of their
respective current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, insurers, affiliates, and
assigns (collectively, the “Released Parties”), of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorney’s fees,
damages, and obligations, of every kind and nature, in law, equity or otherwise,
known and unknown, suspected and unsuspected, arising out of or in any way
related to (i) your employment, (ii) the termination of your employment or (iii)
events, acts conduct or omissions between the Company and you occurring at any
time prior to and including the date you sign this Agreement, except for
Excluded Claims (defined below) (collectively, the “Released Claims”).

b.Scope of Release. Subject to the foregoing, the Released Claims include, but
are not limited to: (i) all claims arising out of or in any way related to your
employment with the Company, or the termination of that employment; (ii) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation, paid time off, sick time, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership, equity, or profits interests in the Company; (iii) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (iv) all tort claims, including claims for
fraud, defamation, emotional distress, and discharge in violation of public
policy; and (v) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended)(the “ADEA”), and the California
Labor Code (as amended).  

6

 

--------------------------------------------------------------------------------

 

c.ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and releases you have given in this Agreement is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised, as required by the ADEA, that: (i) your
waiver and release does not apply to any rights or claims that arise after the
date you sign this Agreement; (ii) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so); (iii)
you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (iv) you have seven (7) days following
the date you sign this Agreement to revoke it (in a written revocation sent to
me); and (v) this Agreement will not be effective until the date upon which the
revocation period expires without such revocation, which will be the eighth day
after you sign this Agreement provided that you do not revoke it (the “Effective
Date”).

d.Waiver of Unknown Claims. In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows: “A general release does not extend to claims that the
creditor or releasing party does not know or suspect to exist in his or her
favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party.” You hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to your release of claims herein, including but not
limited to the release of unknown and unsuspected claims.

e.Excluded Claims. Notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification you may have pursuant to your indemnification agreement with the
Company, under the certificate of incorporation, bylaws, operating agreements or
other charter documents of the Company or its subsidiaries, or under applicable
law; (ii) any rights under the Company’s director and officer insurance policy,
and any other Company or subsidiary insurance policy; (iii) any rights which
cannot be waived as a matter of law, including without limitation claims under
the California Fair Employment and Housing Act, to the extent such claims are
not waivable as a matter of law with this release; (iv) any rights you have to
file or pursue a claim for workers’ compensation or unemployment insurance; and
(v) any claims relating to or arising from the breach of this Agreement
(including its exhibits and the agreements, plans, instruments and insurance
policies referenced herein and therein). You hereby represent and warrant that,
as of the date of this Agreement, other than the Excluded Claims, you are not
aware of any claims you have or might have against any of the Released Parties
that are not included in the Released Claims.

14.Protected Rights. Nothing in this Agreement limits your ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government

7

 

--------------------------------------------------------------------------------

 

Agency, including providing documents or other information, without notice to
the Company. While this Agreement does not limit your right to receive an award
for information provided to the Securities and Exchange Commission, you
understand and agree that, to maximum extent permitted by law, you are otherwise
waiving any and all rights you may have to individual relief based on any claims
that you have released and any rights you have waived by signing this Agreement.

15.Representations. You hereby represent that, as of the date of this Agreement,
you have been paid all compensation owed and for all hours worked (except for
the consideration to be provided to you under this Agreement and compensation
not paid for the Company’s current payroll period), you have received all the
leave and leave benefits and protections for which you are eligible pursuant to
the federal Family and Medical Leave Act, the California Family Rights Act, or
otherwise, and you have not suffered any on-the-job injury for which you have
not already filed a workers’ compensation claim.

16.Dispute Resolution. To ensure the timely and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims, or causes of action
arising from or relating to the enforcement, breach, performance, negotiation,
execution or interpretation of this Agreement, your employment, or the
termination of your employment, including but not limited to statutory claims,
will be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in San Diego, California,
conducted by JAMS, Inc. (“JAMS”) under the then-applicable JAMS rules (available
at the following web address:
https://www.jamsadr.com/rules-employment-arbitration/, and which will be
provided to you on request). By agreeing to this arbitration procedure, both you
and the Company waive the right to resolve any such dispute through a trial by
jury or judge or administrative proceeding. In addition, all claims, disputes or
causes of action under this provision, whether by you or the Company, must be
brought in an individual capacity, and shall not be brought as a plaintiff (or
claimant) or class member in any purported class or representative proceeding,
nor joined or consolidated with the claims of any other person or entity. The
arbitrator may not consolidate the claims of more than one person or entity, and
may not preside over any of form of representative or class proceeding. To the
extent the preceding sentences in this paragraph regarding class claims or
proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration. This provision shall not
apply to an action or claim that cannot be subject to mandatory arbitration
under applicable law, including without limitation, claims brought pursuant to
the California Private Attorney General Act of 2004 (as amended), the California
Fair Employment and Housing Act (as amended), and the California Labor Code (as
amended), to the extent such claims are not permitted by applicable law(s) to be
submitted to mandatory arbitration and the applicable law(s) are not preempted
by the Federal Arbitration Act or otherwise invalid (collectively, the
“Arbitration Excluded Claims”). In the event you intend to bring multiple
claims, including one of the Arbitration Excluded Claims listed above, the
Arbitration Excluded Claims may be publicly filed with a court, while any other
claims will remain subject to mandatory arbitration. You will have the right to
be represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (i) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(ii) issue a written arbitration decision, to include the arbitrator’s

8

 

--------------------------------------------------------------------------------

 

essential findings and conclusions and a statement of the award. The arbitrator
shall be authorized to award any or all remedies that you or the Company would
be entitled to seek in a court of law. The Company shall pay all JAMS’
arbitration fees in excess of the amount of court fees that would be required of
you if the dispute were decided in a court of law. Nothing in this Agreement is
intended to prevent either you or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration. Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

17.Tax Provisions.

a.Section 409A. All severance benefits and other payments provided under the
Agreement (including the Consulting Agreement) are intended to satisfy the
requirements for an exemption from application of Section 409A of the Code and
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) to the maximum extent that an exemption is
available (including but not limited to the exemption provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A 1(b)(9)) and any
ambiguities herein shall be interpreted accordingly; provided, however, that to
the extent such an exemption is not available, the severance benefits and other
payments provided under the Agreement (including the Consulting Agreement) are
intended to comply with the requirements of Section 409A of the Code to the
extent necessary to avoid adverse personal tax consequences and any ambiguities
herein shall be interpreted accordingly. Specifically, the cash severance
benefits under Section 4.a. of this Agreement are intended to comply with the
payment limitation applicable to “specified employees” contained in Section
409A(a)(2)(B)(i), in order to avoid causing you to incur the additional 20% tax
under Section 409A. Each payment under this Agreement shall be treated as a
separate and distinct payment for purposes of Section 409A.

b.Section 280G. If any payment or benefit you may receive (including after your
Retirement Date) in connection with a change in control from the Company or
otherwise (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the parachute provisions of Section 4(e) of the Severance Benefit Plan shall
apply and you acknowledge and agree (x) that, in order to avoid the Excise Tax,
you may be required to return certain payments or benefits to the Company
pursuant to the provisions of Section 4(e), and (y) to cooperate with the
Company (or its acquirer) to promptly return any such payments or benefits as
may be required pursuant to Section 4(e).

18.Miscellaneous. This Agreement, together with its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other agreements, promises,
warranties or representations concerning its subject matter, including but not
limited to your Amended and Restated Termination Protection Agreement, as
amended. This Agreement may not be modified or amended except in a writing
signed by both you and a duly authorized officer of the Company. This Agreement
will bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure

9

 

--------------------------------------------------------------------------------

 

to the benefit of both you and the Company, their heirs, successors and assigns.
Any ambiguity in this Agreement shall not be construed against either party as
the drafter. Any waiver of a breach of this Agreement, or rights hereunder,
shall be in writing and shall not be deemed to be a waiver of any successive
breach or rights hereunder. This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the State
of California, as applied to contracts made and to be performed entirely within
California, without regard to conflicts of law principles. If any provision of
this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination shall not affect any other provision of this Agreement
and the provision in question shall be modified so as to be rendered enforceable
in a manner consistent with the intent of the parties insofar as possible under
applicable law. This Agreement may be executed in counterparts which shall be
deemed to be part of one original, and facsimile and electronic signatures shall
be equivalent to original signatures.

19.notice of default or breach; Opportunity to Cure. Prior to the Company
asserting you are in default or breach of this Agreement (or any exhibit), you
must (a) receive a written notice which indicates in reasonable detail the facts
and circumstances claimed to provide a basis for such breach or default; and (b)
be provided with an opportunity during the 30 days following the receipt of such
notice to cure or otherwise correct any such default or breach. The Company
represents that, as of the date of this Agreement, it is not aware of any facts
or circumstances, including any prior action or statement by you, that would
constitute a breach or default by you of any provision in this Agreement had the
Agreement been in effect at the time of the facts and circumstances.

[Signature page to follow.]




10

 

--------------------------------------------------------------------------------

 

If this Agreement is acceptable to you, please sign and date below within
twenty-one (21) days, and provide me with a fully signed Agreement. The
Company’s offer contained herein will automatically expire if we do not receive
the fully signed Agreement within this timeframe.

We wish you the best in your future endeavors.

Sincerely,

Arena Pharmaceuticals, Inc.

 

 

 

By:/s/ Suzanne Zoumaras

Suzanne C. Zoumaras

Executive Vice President and Chief Human Resources Officer

 

Exhibit A: Arena Pharmaceuticals, Inc. Proprietary Information and Invention
Assignment Agreement

Exhibit B: Arena Pharmaceuticals, Inc. Severance Benefit Plan

Exhibit C: Retirement Date Release

Exhibit D: Consulting Services Agreement

 

Understood, Accepted and Agreed:

 

/s/ Steven Spector

Steven Spector

 

1/13/2020

Date

 

 

11

 

--------------------------------------------------------------------------------

 

Exhibit A

 

ARENA PHARMACEUTICALS, INC. PROPRIETARY INFORMATION AND INVENTION ASSIGNMENT
AGREEMENT

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Exhibit B

Arena Pharmaceuticals, Inc. Severance Benefit Plan




 

--------------------------------------------------------------------------------

 

Exhibit C

Retirement Date Release

(To be signed and returned to the Company on or within twenty-one (21) days
after the Retirement Date)

In exchange for the consideration to be provided to me pursuant to that certain
Transition and Retirement Agreement between me and Arena Pharmaceuticals, Inc.
(the “Company”) (the “Agreement”), I hereby provide the following Retirement
Date Release. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Agreement.

I hereby generally and completely release the Company and its affiliated,
related, parent and subsidiary entities, and each of their respective current
and former directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively, the “Released Parties”), of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorney’s fees,
damages and obligations of every kind and nature, in law, equity or otherwise,
known and unknown, suspected and unsuspected, arising out of or in any way
related to (i) my employment, (ii) the termination of my employment or (iii)
events, acts conduct or omissions between the Company and me occurring at any
time prior to and including the time I sign this Retirement Date Release, except
for Excluded Claims (defined below) (collectively, the “Released Claims”).

Subject to the foregoing, the Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, sick time, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership,
equity, or profits interests in the Company; (iii) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (iv) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (v) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), and the California Labor Code
(as amended).  

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the waiver and releases in this Retirement Date Release is in addition
to anything of value to which I am already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (i) my
waiver and release does not apply to any rights or claims that arise after the
date I sign this Retirement Date Release; (ii) I should consult with an attorney
prior to signing this Retirement Date Release (although I may choose voluntarily
not to do so); (iii) I have twenty-one (21) days to consider this Retirement
Date Release (although I may choose to voluntarily sign it sooner); (iv) I have
seven (7) days following the date I sign this Retirement Date Release to revoke
it, with such revocation to be effective only if I deliver written notice of
revocation to the Company within the seven (7)-day period; and (v) the
Retirement Date Release will not be effective until the date upon which the
revocation period has expires without such revocation, which will be the eighth
day after I sign this Retirement Date Release provided that I do not revoke it
(the “Release Effective Date”).

In giving the general release of claims herein, which includes claims that may
be unknown to me at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code, which reads as follows: “A general
release does not extend to claims that the creditor or releasing party does not
know or suspect to exist in his or her favor at the time of executing the
release and that, if known by him or her, would have materially affected his or
her settlement with the debtor or released party.” I hereby expressly waive

 

--------------------------------------------------------------------------------

 

and relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Retirement Date Release.

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (i) any rights or claims for indemnification I
may have pursuant to my written indemnification agreement with the Company,
under the certificate of incorporation, bylaws, operating agreements or other
charter documents of the Company or its subsidiaries, or under applicable law;
(ii) any rights under the Company’s director and officer insurance policy, and
any other Company or subsidiary insurance policy; (iii) any rights which cannot
be waived as a matter of law, including without limitation claims under the
California Fair Employment and Housing Act, to the extent such claims are not
waivable as a matter of law with this release; (iv) any rights I have to file or
pursue a claim for workers’ compensation or unemployment insurance; and (v) any
claims relating to or arising from the breach of the Agreement (or its exhibits,
and the agreements, plans, instruments and insurance policies referenced herein
and therein).

Except as prohibited by law or regulation, (i) I represent that I have not filed
any claims against the Company and agree that I will not file any claim against
the Company or seek any compensation for any claim other than the payments and
benefits referenced in the Agreement (or the exhibits) and (ii) I agree to
indemnify and hold the Company harmless from and against any and all loss, cost,
and expense, including, but not limited to court costs and attorney’s fees,
arising from or in connection with any action which may be commenced,
prosecuted, or threatened by me or for my benefit, upon my initiative, or with
my voluntary aid or approval, contrary to the provisions of this Retirement Date
Release.

 

This Retirement Date Release, together with the Agreement (and its exhibits),
constitutes the entire agreement between me, and the Company with respect to the
subject matter hereof. I am not relying on any representation not contained
herein or in the Agreement (or exhibits). The provisions of this Retirement Date
Release shall be deemed severable, and the invalidity or unenforceability of any
provision hereof shall not affect the validity or enforceability of the other
provisions hereof, and, to the greatest extent legally possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative.

 

 

Understood and Agreed:

___________________________________________________________

Steven SpectorDate


 

--------------------------------------------------------------------------------

 

Exhibit D

 

Consulting Services Agreement

 

 

 